                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                                    Court Minutes and Order
HEARING DATE: April 22, 2021
JUDGE:        Brett H. Ludwig
CASE NO.:     18-cv-1138-bhl
CASE NAME:    Theys et al v. State Farm Mutual Automobile Insurance Company et al
MATTER:       Continued Status Conference
APPEARANCES:  Darryl J Lee, Attorney for Patrick Theys, Laura Theys, and Michel Vinas
              Tovar
              Amanda J Kaiser, Attorney for State Farm Mutual Automobile Insurance
              Company
              Aaron M Ninnemann, Attorney for All Savers Insurance Company
              Rick J Mundt, Attorney for WPS Health Plan Inc
TIME:         10:02 a.m. – 10:39 a.m.
COURTROOM DEPUTY: Melissa P.
              AUDIO OF THIS HEARING IS AT ECF NO. 71


       The Court issued an oral ruling granting in part and denying in part the pending amended
motion for partial summary judgment. The parties then offered their opinions as to how the case
should proceed. The Court continued this status conference to allow the parties time to mediate.
Should the parties wish to have the case referred to a Magistrate Judge for mediation, they
should file a joint request on the docket. Accordingly,

       IT IS HEREBY ORDERED:

1. State Farm’s amended motion for partial summary judgment, ECF No. 49, is GRANTED IN
   PART and DENIED IN PART. The motion is granted with respect to the bad faith claims
   brought by plaintiffs Laura Theys and Michel Vinas Tovar. The motion is denied with
   respect to the bad faith claim brought by plaintiff Patrick Theys.
2. A continued status conference will be held on August 19, 2021 at 10:00 a.m. by telephone.
   To appear by telephone, call the Court’s conference line at 1-866-434-5269, and enter access
   code 1737450# before the scheduled hearing time.

       Dated at Milwaukee, Wisconsin on April 22, 2021.
                                                      s/ Brett H. Ludwig
                                                      BRETT H. LUDWIG
                                                      United States District Judge




         Case 2:18-cv-01138-BHL Filed 04/22/21 Page 1 of 1 Document 72
